 Case 14-44337              Doc 59         Filed 06/17/19 Entered 06/17/19 10:11:56                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: LYDIA M THOMAS                                                            ) Case No. 14 B 44337
                                                                              )
                                                                   Debtor     ) Chapter 13
                                                                              )
                                                                              ) Judge: DONALD R CASSLING

                                                    NOTICE OF MOTION



 LYDIA M THOMAS                                                               CUTLER & ASSOC
                                                                              via Clerk's ECF noticing procedures
 125 SERENA DRIVE
 CHICAGO HEIGHTS, IL 60411

   Please take notice that on July 18, 2019 at 9:30 am my designee or I will appear before the Honorable Judge
   DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on June 17,
   2019.

                                                                                 /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On December 12, 2014 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on April 02, 2015.

      A summary of the debtor's plan follows:


      Monthly Payment $480.00                                        Last Payment Received: 04/22/2019


      Amount Paid $23,932.00                                         Amount Delinquent $1,912.00




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                               Respectfully submitted,

 TOM VAUGHN
                                                                               /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
